Citation Nr: 0939178	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  The issues were remanded by the Boar in 
August 2007.


FINDINGS OF FACT

1.  Peripheral vascular disease was first shown years after 
service, and was not due to any incident of service, or 
related to service-connected PTSD.  

2.  Hypertension was first shown years after service, and was 
not due to any incident of service, or related to service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by active service; peripheral vascular disease may 
not be presumed to have been incurred in service, and it is 
not proximately due to or aggravated by service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service; hypertension may not be presumed to have been 
incurred therein, and it is not proximately due to or 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In a letter dated in August 2004, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the service 
connection claims on appeal, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with information regarding substantiating a 
secondary service connection claim, including by aggravation.  
In March 2006, he was also provided with information 
regarding ratings and effective dates, as to all claims on 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This letter was not sent until after the initial adjudication 
of the claims.  However, subsequently, the claim was 
readjudicated, and a supplemental statement of the case was 
provided in December 2006, thus correcting the timing defect.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  Service treatment records have been obtained, as 
have all identified VA and private treatment records.  The 
appellant has not identified any other potentially relevant 
records.  VA medical examinations and opinions were obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As 
discussed below, the May 2009 opinion in particular was based 
on an accurate history, provided a rationale, and described 
the disabilities in sufficient detail for the Board to make 
an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including cardiovascular disease and 
hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service treatment records do not show peripheral vascular 
disease or hypertension during service.  The Veteran's blood 
pressure on the October 1967 separation examination was 
130/80.  The medical evidence first shows hypertension and 
peripheral vascular disease many years after service.  

The Veteran contends, however, that these conditions were 
aggravated by his service-connected PTSD.  Service connection 
may be granted on a secondary basis for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(c) (2008); Allen 
v. Brown, 8 Vet. App. 374 (1995).  

There are several medical opinions on file addressing this 
question.  His VA treating psychiatrist wrote, in March 2004, 
that the Veteran suffered from hypertension and peripheral 
vascular disease, and his medical condition was aggravated by 
his PTSD and his vascular disease symptoms affected his PTSD, 
as he became more tense and anxious.  In July 2005, this same 
psychiatrist wrote that the Veteran continued to have active 
symptoms of PTSD, with nightmares, intrusive thoughts, 
flashbacks, startle reaction, anxiety, inability to 
concentrate, and poor memory.  He did not have global 
insomnia, acute anxiety, or ruminations.  He had a poor 
social life and was isolated.  The doctor stated that his 
cardiovascular problems were aggravated by his PTSD and vice 
versa.  

On a June 2004 VA examination, the examiner noted that review 
of the records revealed that the diagnosis was noted in 
January 2002.  He also had significant peripheral vascular 
disease, and had femoral popliteal bypass surgery on the left 
in November 2001.  The last vascular lab values in April 2003 
were indicative of rather severe arterial insufficiency.  The 
Veteran also received treatment for PTSD and depression, for 
which he was quite symptomatic, according to the record.  The 
diagnosis was hypotension, and it was noted that since the 
Veteran's blood pressure was now running low without any 
medication, it was less likely than not that the Veteran's 
PTSD was aggravating his hypertension.  In addition, the 
examiner noted that medical literature did not indicate that 
PTSD was a cause of sustained or essential hypertension.  The 
examiner noted that the Veteran's records did not indicate 
that the Veteran's peripheral vascular disease had 
deteriorated beyond the point at which it was prior to bypass 
surgery; therefore, it could not be stated that PTSD had had 
a deleterious effect on it.  Peripheral vascular disease was 
a manifestation of atherosclerosis, and there as no evidence 
in medical literature that PTSD caused atherosclerosis.  It 
was less likely than not that the Veteran's PTSD was 
aggravating his peripheral vascular disease.  

On a VA examination in November 2006, the Veteran stated that 
hypertension had been diagnosed four years earlier.  He also 
had severe peripheral vascular disease, and had undergone 
left femoral-popliteal bypass in November 2001.  He was 
noted to be a smoker.  He reportedly began having 
claudication symptoms in 2001, and later underwent the bypass 
surgery.  He stated that he still got mild pain in his calves 
bilaterally with ambulation, but that it was much better now 
than one year ago.  His PTSD was better than it had ever 
been, according to the Veteran.  The impression was 
hypertension which was apparently diagnosed after his PTSD 
diagnosis.  The examiner noted that there was no question 
that significant PTSD could cause increased blood pressures.  
"Therefore," it was the examiner's opinion that 
hypertension was not likely caused or exacerbated by his 
PTSD.  The Veteran most likely had familial essential 
hypertension.

On a VA examination in November 2008, the examiner noted that 
the Veteran had a very substantive history of PTSD documented 
especially in the 2000 decade.  Multiple references in the 
PTSD allusions and notes indicated that he had had problems 
ever since returning from Vietnam with isolation, 
hypervigilance, lack of socialization, intrafamilial discord, 
and other problems including nightmares.  This was well 
documented historically from other sources in the claims 
file.  He had risk factors of peripheral vascular disease 
including elevated cholesterol and a long-standing smoking 
history.  The November 2001 bypass operation was referred to.  
He also had hypertension which had been dealt with variably 
over the years.  The doctor noted that review of the 
available medical literature as to cardiovascular 
manifestations of PTSD was performed, including a study by R. 
Higgins, M.D., at Rush University, published in June 2007, 
well-documenting the positive association of cardiovascular 
problems and hypertension from PTSD.  The PTSD is associated 
with hyperfunctioning of the central neurogenic system.  
Hyperactivity of the sympathoadrenal axis might contribute to 
cardiovascular disease through the affects of chronic 
increased catecholamines in the heart, the vasculature, and 
platelet function.  His increased neuroendocrine response had 
adverse effects on the body.  The examiner believed that it 
was at least as likely as not that the Veteran's long 
standing PTSD had aggravated both his hypertension as well as 
his peripheral vascular arterial occlusive disease.  With his 
long standing smoking history in particular the hypertension 
would also have been aggravated by the same history even if 
being secondary to the cigarette smoking, which had been 
rather substantive.  He was unable to opine the percentage 
over baseline.  He also believed that PTSD had aggravated his 
peripheral vascular disease, itself secondary to hypertension 
and likely smoking, but he was unable to opine the percentage 
increase of aggravation over baseline.  He believed his 
opinions were founded in the literature and research in these 
areas which had come more to the fore with more clarity in 
recent years.  He noted that the prior examiner had not 
addressed the matter of aggravation.  

In an addendum dated in February 2009, the examiner stated 
that the non-service-connected risk factor for cardiovascular 
percentage as to cigarette smoking was 50 percent of baseline 
over nonsmokers.  He felt that the service-connected PTSD had 
aggravated the Veteran's hypertension and peripheral vascular 
disease by a factor of 50 percent over baseline.  His 
rationale was that the smoking comprises a 70 percent 
increase in cardiovascular related deaths overall in 
comparison to a nonsmoking cohort adjusted for an absence of 
other confounders such as obesity and cholesterol, and that 
his estimate of 50 percent aggravation was based on the 
collateral presence of his PTSD, which, on investigation, 
comprised a 2:1 or 100 percent increase in occurrence of 
cardiovascular events such as hypertension and peripheral 
vascular disease.  People with PTSD have, on investigation in 
many studies, a 2:1 occurrence of hypertension and peripheral 
vascular disease as opposed to the normal population.  The 
contributing aggravating factor from service-connected PTSD 
is offset or lessened by the long-term use of cigarettes.  In 
the aggregate, he concluded that 50 percent of his 
contribution of cigarette smoking and 50 percent over 
baseline of his peripheral vascular disease and hypertension 
contributed by his PTSD.  He felt that they were equal risk 
factors.  

In May 2009, an opinion was obtained from a Cardiology 
Fellow, to clarify the inconsistent and contradictory 
opinions regarding a relationship between PTSD and peripheral 
vascular disease and hypertension.  The examiner noted that 
the risks of cardiovascular disease, including hypertension, 
and atherosclerosis were well-known and documented in an 
abundance of available medical literature.  Among the most 
important risk factors was that associated with smoking.  The 
risk and association with the development of atherosclerotic 
disease was so compelling that if present, it was nearly 
universally considered as a meaningful contributor.  In other 
words, the Veteran's severe peripheral vascular disease was 
more likely than not related to his cigarette smoking.  
Furthermore, as supported by the medical literature, the 
association of smoking and hypertension was present although 
less well-defined if other confounding factors exist.  
Smoking led to an increase in blood pressure transiently, and 
could contribute to arterial stiffening which could lead to 
hypertension.  However, there was also literature that 
habitual smokers had slightly lower blood pressure than 
nonsmokers, thought to be primarily due to lower body weight.  
Regardless, there was no question as to the detrimental 
effects of smoking on the development of atherosclerosis.  As 
such, the association between smoking and peripheral arterial 
(vascular) disease was undeniable.  With specific regard to 
the risk of peripheral vascular disease as secondary to PTSD, 
in conjunction with other traditional risk factors in the 
Veteran, there was suggestion in some studies that this may 
contribute to its development or progression.  However, to 
conclude that PTSD was more likely a significant contributory 
factor than smoking, hypertension, and dyslipidemia is 
unfounded as there was no evidence to estalish this degree of 
association or casualty.  While PTSD may be considered a 
confounding factor, to state or conclude PTSD is a primary 
contributor, over and above or despite the presence of 
multiple traditional risk factors, is not reasonable and is 
not supported by the current medical literature.  While there 
was no doubt that chronic psychiatric conditions were 
associated with significant health risks and co-morbidity, 
establishing a direct or causal relationship of PTSD to 
cardiovascular disease despite the presence of traditional 
risk factors was not possible.  In conclusion, it was less 
likely than not that the Veteran's hypertension and 
peripheral vascular disease were etiologically related to 
PTSD in a measurable manner.  Considering the presence of his 
traditional risk factors, PTSD could not be considered a 
significant contributor without resorting to speculation.  
Furthermore, it was more likely than not that the Veteran's 
history of smoking was related to his peripheral vascular 
disease and hypertension.  
 
The physician stated that the severe peripheral vascular 
disease was first diagnosed by invasive testing in 2001, and 
had most likely been present much before that.  There was no 
evidence of hypertension or PTSD present before that.  
Furthermore, it would be very unusual and reportable to have 
PTSD cause this significant of peripheral vascular disease.  
The Veteran had an extremely long and significant history of 
tobacco use.  Therefore, it was the doctor's conclusion that 
peripheral vascular disease was not likely secondary to PTSD, 
and would not be aggravated by his PTSD.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  With respect to the 
medical opinions, in evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In assessing the probative value to be assigned to the 
various opinions, the VA treating psychiatrist's opinions 
indicate a circular relationship between the peripheral 
vascular disease and hypertension and the PTSD, with the 
hypertension and peripheral vascular disease aggravating his 
PTSD, and vice versa.  In terms of his expertise, he was 
noted to be a psychiatrist, and saw the Veteran on numerous 
occasions.  However, he did not give any reasons for this 
opinion.  

The June 2004 examiner based his opinion on the medical 
literature, and the lack of any increase in the severity in 
the peripheral vascular disease since the time of the 
November 2001 peripheral vascular disease surgery.  The 
November 2006 examination contained a very confusing 
conclusion, noting that significant PTSD could cause 
increased blood pressures, but then concluding that 
"[t]herefore," hypertension was not likely caused or 
exacerbated by his PTSD. 

The November 2008 opinion and February 2009 addendum were 
based on review of medical literature, and a long-standing 
history of significant PTSD symptoms.  Although in November 
2008, he indicated he was unable to quantify the effect of 
PTSD on the peripheral vascular disease and hypertension, in 
February 2009, he estimated that PTSD was responsible for 50 
percent of each of those conditions.  However, he did not 
provide a rational basis for this conclusion.  In particular, 
the statistical basis for the conclusion appears to be 
unsound.  For example, he cites a 70 percent increase in 
cardiovascular deaths related to smoking, but a 2:1 (which he 
states is a 100 percent increase, although, normally, 2:1 
signifies a ratio of 2 to 1) increase in cardiovascular 
events.  Thus, these figures are not comparable, even if 
there had been some logical explanation for how they led to 
the conclusion that there was a 50 percent contribution by 
PTSD.  Moreover, according to this doctor, this 2:1 ratio 
applies to the occurrence of all cardiovascular events, 
whereas in this case, we are talking specifically about 
hypertension and peripheral vascular disease, which, in 
addition to being two separate conditions, are only two of a 
host of "cardiovascular events" which occur in humans.  In 
short, the examiner's conclusion that PTSD is responsible for 
50 percent of the Veteran's hypertension and peripheral 
vascular disease is speculative, based on his explanation.  

The May 2009 opinion found that the conditions were not 
etiologically related to PTSD in a measurable manner.  His 
rationale included the review of medical literature, which he 
indicated did not permit any effect which may result from 
PTSD to be quantified, especially in light of the presence of 
smoking and other traditional risk factors.  This is also 
consistent with the November 2008 examiner's conclusion that 
the degree of contribution by PTSD could not be estimated, 
although that doctor concluded that there was a definite 
relationship.  

The November 2008 conclusion was also based on the fact that 
PTSD had caused problems ever since returning from Vietnam, 
which he stated was well documented in the claims file.  
This, however, is based on evidence dated from April 2001 on; 
there is no contemporaneous evidence indicating PTSD prior to 
that.  

The Veteran was initially seen at a VA Vet Center in April 
2001.  At that time, according to an October 2001 summary, he 
reported nightmares, intrusive thoughts of Vietnam, 
isolation, sleeplessness, thoughts of suicide, anger rage 
behavior, thoughts of homicide startled response, lack of 
concentration, feelings of guilt and regret, hyper arousal, 
and emotional numbing.  He said that as a teenager, he was 
reasonably happy and had many friends.  Reportedly, since 
Vietnam, he had not achieved stability in a social system.  
He had not maintained stability in his career as a carpenter 
and had changed employment several times.  He had been 
socially isolated since the military.  The Readjustment 
Counseling Therapist stated that due to his PTSD symptoms, he 
was no longer able to maintain employment.  

On a Social Work Service evaluation in March 2002, the 
Veteran stated that he had been married in 1968 and divorced 
in 1969.  He had raised his son, now aged 33, alone from the 
age of 7.  He said he had difficulty staying at jobs for 
longer than one year because of flashbacks and work, anger, 
and wanting to be left alone.  He said he had worked on and 
off for different companies as a carpenter, roofer, or 
welder, rarely staying anywhere more than one year at a time. 
He said he would get depressed and quit many of the jobs.  He 
said he had last worked in March 2002 [sic] but had to stop 
because his legs and back would no longer allow him to do 
that type of work.  He stated many times that he was on his 
way to a good job and good life before he was drafted into 
the military.  When he returned, he did not care about 
anything.

However, when examined in February 2002, the examiner 
concluded that while the Veteran had PTSD, he had a GAF of 70 
due to PTSD, and that he had been low functioning all of his 
life.  He also felt that the Veteran had depression which was 
unrelated to PTSD.  

Moreover, no pertinent complaints were noted on a September 
1984 summary of an Agent Orange examination.  Significantly, 
he filed a VA compensation claim in September 1996, but only 
mentioned a skin condition.  

In May 2001, he was seen at the VA, to establish care.  At 
that time, he complained of PTSD and left leg pain for a 
year.  His blood pressure was 126/86.  In June 2001, blood 
pressure of 159/92 was noted.  It was noted that he was still 
being evaluated for claudication of the left leg, and had 
been instructed to stop smoking immediately.  In a neurology 
consult in June 2001, the Veteran reported that he could only 
walk about a block on his left leg without resting. He said 
he had to stop work except for just some minor carpenter jobs 
due to his leg problem.  He also reported a back problem.  He 
was hospitalized in November 2001 for surgery due to complete 
occlusion of the left superficial femoral artery and stenosis 
of the major arteries in the lower extremities.  He was noted 
to have an 80 pack-year smoking history.  His alcohol intake 
was also reported, but there was no mention of PTSD symptoms 
during this hospitalization, by history or as active 
symptoms.  Similarly, the remainder of the VA treatment 
records for his peripheral vascular disease, dated from 2001 
to 2007, show that while on numerous occasions, the Veteran 
was advised to stop smoking, at no time was PTSD noted to be 
a contributing factor.  Likewise, the records of treatment 
for hypertension do not show that PTSD was thought to have 
contributed to the condition.  

In addition, August 2001, he filed a claim for disability 
benefits with Social Security Administration (SSA).  While he 
stated that his disabilities were legs, lung problems, and 
PTSD, the SSA determination only listed the primary 
disability of peripheral vascular disease and the secondary 
disability of a back disorder.  

A Veteran's testimony cannot be rejected simply because it 
was not reported contemporaneously to service, or noted in 
the service medical records.  See Buchanan, at 1337 (Fed Cir. 
2006).  Nevertheless, the Board still must determine whether 
lay evidence is credible, in light of factors such as 
possible bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  Id.  His history 
must be considered in light of the difficulties inherent in 
accurately recollecting events which occurred many years 
earlier.  For instance, there were well over a thousand pages 
of VA medical records obtained just for the six year period 
from 2001 to 2007.  To attempt to condense a history of more 
than 30 years into a couple of paragraphs is, therefore, 
going to lead to some omissions, as illustrated in the 
discrepancies in the various histories provided by the 
Veteran.  Therefore, the Board finds that the assertion that 
the Veteran had a lengthy history of significant PTSD 
symptoms prior to April 2001 is entitled to little weight.

In assessing the most recent opinions, while both of the 
physicians reviewed the literature as well as the Veteran's 
files, the May 2009 VA doctor was noted to be a Cardiology 
Fellow, while the other examiner was a staff physician.  The 
Board believes that a specialist in cardiac conditions would 
be better able to assess the probative value of the medical 
literature, as applied to general medical principles, as well 
as to the Veteran's case.  That opinion overall contained a 
more balanced approach, with the physician acknowledging that 
some studies indicated that PTSD may contribute to the 
progression or development of peripheral vascular disease, it 
was not possible to identify a quantifiable relationship in 
the presence of the other risk factors.  

In this regard, for secondary service connection by 
aggravation, there must increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease.  
38 C.F.R. § 3.310(b).  Moreover, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation, or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  

In view of these factors, the Board finds that the May 2009 
opinion is the most probative.  When considered together with 
the absence of any contemporaneous indication of PTSD until 
after the onset of peripheral vascular disease and about the 
same time as the onset of hypertension, and the lack of any 
medical evidence that either condition has progressed beyond 
natural progress since that time, and an inconsistent history 
of symptoms preceding the diagnosis, the evidence is against 
the claim for service connection for peripheral vascular 
disease and hypertension.  In reaching this determination, 
the Board is mindful that all reasonable doubt is to be 
resolved in the Veteran's favor.  However, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for peripheral vascular disease is denied.

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


